0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2022 has been entered.
 
Response to Amendment
	In response to Applicant’s Amendment filed on 05/21/2022, claim 21 has been amended per the Applicant’s request. Claims 21-40 are currently pending in the application.

Response to Arguments
	Applicant's arguments from the last paragraph on page 7 through the last paragraph on page 11 of the REMARKS regarding the rejections of claims 21-26, 29-32 and 34-40 under 35 U.S.C. § 103(a) as being unpatentable over Namiot et al. (NPL, “Customized Check-in Procedures”, hereinafter “Namiot”) in view of Priness et al. (U.S. PGPub. No. 2016/0300263 A1, hereinafter “Priness”), the rejections of claims 27-28 as being unpatentable over Namiot in view of Priness, and further in view of Poliakov et al. (U.S. PGPub. No. 2015/0193543 A1, hereinafter “Poliakov”), and the rejections of claim 33 as being unpatentable over Namiot in view of Priness, and further in view of Steiner (U.S. PGPub. No. 2012/0213404 A1), have been fully considered but they are not persuasive.
	Specifically, Applicant argues at the last period on page 1 that “Namiot fails to teach or suggest, at least, “receiving, by a first device, passive information associated with the second device, wherein the passive information is information related to the second device location, and wherein the passive information is generated without requiring user input” and “evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more
candidate venues,” as recited in claim 21. The claimed features relate to receipt and evaluation of passive information that is “generated without requiring user input.” Namiot, on the other hand, requires the user to perform an action, specifically, scanning a QR code, to access the mobile site. To be sure, scanning of a QR code does not teach the claimed “passive information.” The Examiner respectfully disagrees. The limitation “receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input” is broad and the claim language does not further define what constitutes the passive information and the user input. Namiot teaches that the users use their own mobile phone (i.e., the second device)  to scan the QR-code posted at the business physical location. The Examiner interprets the QR-code as the recited passive information which is used to link the digital and physical worlds, and it’s also related to the second device location (i.e., which is used to perform the scanning). This QR-code was already generated and posted at the location without requiring the user input before it was scanned. The user is only using this QR-code and thus the user is neither generating nor providing input to generate this passive information. Therefore, the Examiner asserts that it reads on this limitation and thus maintains the rejection of independent claim 21 over Namiot in view of Priness.
	As to independent claim 34, Applicant argues in the second paragraph on page 9 that it should be allowable for the same reasons discussed above regarding claim 21. The Examiner respectfully disagrees. For the reasons set forth above, the Examiner maintains the rejection of independent claim 21 and the similar independent claim 34.
	As to independent claim 40, Applicant argues in the second paragraph on page 9 that it should be allowable for the same reasons discussed above regarding claim 21. The Examiner respectfully disagrees. For the reasons set forth above, the Examiner maintains the rejection of independent claim 21 and the similar independent claim 40.
	As to the dependent claims 22-33 and 35-39, Applicant argues from the last paragraph on page 9 through the last paragraph on page 11 that they should be allowable by virtue of their dependency from claim 21 or claim 34 for the same reasons discussed above regarding claim 21. The Examiner respectfully disagrees. For the reasons set forth above, the Examiner maintains the rejections of independent claims 21 and 34 as well as for their respective dependent claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 25, 28-29, 31, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 18 of U.S. Patent No. 10,218,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 10,218,798 B2
21. A system comprising: a memory; and
at least one processor connected with the memory, the at least one processor configured to execute operations comprising:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; receiving, by a first device, passive information associated with the second device, wherein the passive information is information related to the second device location, and wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is based at least upon a message received from the second device in 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.
25. The system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device.
28. The system of claim 21, wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp.
29. The system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more candidate venues; calculating a confidence score for each of the one or more candidate venues; and ranking the one or more candidate venues based on respective confidence scores.
31. The system of claim 29, wherein the likelihood the second device is located at one or more candidate venues is based on the confidence score associated with the predicted venue.
34. A method comprising: receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is based at least upon a message received from the second device in 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.





40. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is based at least upon a 
message received from the second device in 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.




1. A system comprising: a memory; and at least one processor connected with the memory, configured to execute operations comprising: sending, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receiving passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detecting, by the server device, that the client computing device is located at a predicted venue using the passive information; when the directed content is associated with the predicted venue, determining, by the server device, whether the directed content has been displayed on the client computing device prior to receiving the passive information, wherein the determining is based on a message received from the client computing device when the directed information scrolls into view on a display of the client computing device; in response to determining that the directed content associated with the predicted venue has been displayed on the client computing device prior to receiving the passive information, applying a statistical model to calculate a confidence score that the client computing device is located at the predicted venue; and when the confidence score meets a predetermined threshold, storing a directed content conversion record in a data store. 






















9. A computer-implemented method comprising: sending, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receiving passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detecting, by the server device, that the client computing device is located at a predicted venue using the passive information; when the directed content is associated with the predicted venue, determining, by the server device, whether the directed content has been displayed on the client computing device prior to receiving the passive information, wherein the determining is based on a message received from the client computing device when the directed information scrolls into view on a display of the client computing device; in response to determining that the directed content associated with the predicted venue has been displayed on the client computing device prior to receiving the passive information, determining whether a passive action has been performed; and in response to determining that the passive action has been performed, storing a directed content conversion record in a data store. 
18. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to: send, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receive passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detect, by the server device, that the client computing device is located at a predicted venue using the passive information; when the directed content is associated with the predicted venue, determine, by the server device, whether the directed content has been displayed on the client computing device prior to receiving the passive information, wherein the determining is based on a message received from the client computing device when the directed information scrolls into view on a display of the client computing device; in response to determining that the directed content associated with the predicted venue has been displayed on the client computing device prior to receiving the passive information, determine whether a passive action has been performed; and in response to determining that the passive action has been performed, store a directed content conversion record in a data store. 


Regarding claims 21, 25, 28-29, 31, 34 and 40, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1, 9, and 18 of U.S. Patent No. 10,218,798 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot et al. (NPL, “Customized Check-in Procedures”, hereinafter “Namiot”) in view of Priness et al. (U.S. PGPUB No. 2016/0300263 A1, hereinafter “Priness”).

Regarding claim 21, Namiot teaches a system comprising: 
a memory (Namiot pg 162, second par, i.e., mobile phone has memory); and
at least one processor connected with the memory (Namiot pg 162, second par, i.e., mobile phone has processor connected with memory), the at least one processor configured to execute operations comprising:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device (Namiot pg 162, first par, i.e., “the transition from the first page to the second pages post data to social network”);
receiving, by a first device, passive information associated with the second device, wherein the passive information is information related to the second device location, and wherein the passive information is generated without requiring user input (Namiot pg 162, second par, i.e., receiving the QR-code scanned by the second device, the QR-code was generated and posted at the location);
evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues (Namiot pg 162, third par, i.e., the received QR-code is calculated to determine the second device is located at a predicted venue);
determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is based at least upon a message received from the second device in response to display the directed content on the second device (Namiot pg 162, third par, i.e., user can confirm (accept) the business offer, using his/her Facebook ID).
Namiot fails to explicitly teach storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue. However, in the same field of endeavor, Priness teaches storing a directed content conversion record in a data store (Priness [0147], “contextual information generated based on the venue visit”, the Examiner interprets the contextual information as the recited directed content conversion record), wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue (Priness [0112], “Contextual information can comprise any type of semantic information corresponding to the venue visit, the user and/or the visited venue. Examples include the time of day, whether it is a weekend, weekday, or holiday, weather conditions, and many more”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namiot by incorporating the teachings of Priness. The motivation would be to provide to a service associated with the user device that could cause content to be presented to the user on user device based on the selected visit venue (Priness [0147]).
 
As to claim 22, Namiot as modified by Priness also teaches the system of claim 21, wherein the information comprises active data for a user of the second device, the active data comprising active events performed by the user (Namiot pg 162, second par, i.e., a posting event that indicates the user is at the physical business location).

As to claim 23, Namiot as modified by Priness also teaches the system of claim 22, wherein the information further comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Namiot pg 162, first par, i.e., automatic generated post that include the business provided information).

As to claim 24, Namiot as modified by Priness also teaches the system of claim 21, wherein the information comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Namiot pg 162, first par, i.e., automatic generated post that include the business provided information).

As to claim 25, Namiot as modified by Priness also teaches the system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device (Namiot pg 162, fig. 2).

As to claim 26, Namiot as modified by Priness also teaches the system of claim 21, wherein the directed content comprises data relating to the predicted venue, the data comprising at least one of menu information, hours of operation, or contact information (Namiot pg 162, fig. 2, e.g., receiving a free soda from the menu selection).

As to claim 29, Namiot as modified by Priness also teaches the system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more candidate venues; calculating a confidence score for each of the one or more candidate venues (Priness [0088]-[0091], a probabilistic model is used to generates a confidence score from the semantic signals, the semantic signals are used for the system to determine that any venture has likely been visited by the user); and ranking the one or more candidate venues based on respective confidence scores (Priness [0145], “venue visit engine 212 can rank at least some of candidate venues 226 by a confidence that a given candidate venue is a visited venue of a venue visit by the user based at least in part on venue characteristics of characteristics 234 associated with the given candidate venue and additional semantic information associated with the user, such as user characteristics of characteristics 234”).

As to claim 30, Namiot as modified by Priness also teaches the system of claim 29, wherein the predicted venue is ranked highest among the one or more candidate venues (Priness [0146]), and a confidence score associated with the predicted venue meets a threshold value (Priness [0145]).

As to claim 31, Namiot as modified by Priness also teaches the system of claim 29, wherein the likelihood the second device is located at one or more candidate venues is based on the confidence score associated with the predicted venue (Priness [0145]).

As to claim 32, Namiot as modified by Priness also teaches the system of claim 21, wherein storing the directed content conversion record comprises comparing the timestamp the second device was located at the predicted venue to a timestamp the second device interacted with the directed content (Priness [0071]).

As to claim 34, the claim recites the limitations substantially similar to those of claim 21; therefore, claim 34 is similarly rejected.

	Claim 35 corresponds to claims 22 and 23; therefore, claim 35 is similarly rejected.

As to claim 36, Namiot as modified by Priness also teaches the system of claim 34, the method further comprising:
aggregating one or more directed content conversion records stored in the data store (Priness [0112], i.e., aggregating user data from contextual information); and 
building one or more segment categories using the aggregated one or more directed content conversion records (Priness [0113], i.e., categorizing the venue visit).

As to claim 37, Namiot as modified by Priness also teaches the system of claim 34, wherein the one or more segment categories are each based on a venue type (Priness [0113]).

	As to claim 38, Namiot as modified by Priness also teaches the system of claim 34, wherein building the one or more segment categories is based on whether one or more devices meets a predetermined condition (Priness [0105], i.e., building user venue visitation patterns).

	As to claim 39, Namiot as modified by Priness also teaches the system of claim 38, wherein the predetermined condition is a number of times the one or more devices are detected at one or more venues within a predetermined time period (Priness [0105], i.e., the appearance of a candidate venue in multiple visits (e.g., with the same day or week)).

	Claim 40 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot in view of Priness, and further in view of Poliakov et al. (U.S. PGPUB No. 2015/0193543 A1, hereinafter “Poliakov”).

As to claim 27, Namiot as modified by Priness teaches the system of claim 21 but fails to explicitly teach wherein a directed content impression record is created upon receiving the information from the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. However, in the same field of endeavor, Poliakov teaches a directed content impression record is created upon receiving the information from the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. (Poliakov Fig. 2, a locomizer user_1 record, the Examiner interprets the User ID as the client computing device identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual information of Namiot and Priness by including a locomizer check-in record as taught by Poliakov. The motivation would be to create an interest profile of the user which defines the scope of the user's interests by describing interaction of the user with one or more activities associated with one or more venues within a defined period of time (Poliakov [0010]).

As to claim 28, Namiot as modified by Priness also teaches the system of claim 21 but fails to explicitly teach wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. However, in the same field of endeavor, Poliakov teaches a directed content impression record is created when the directed content is viewed on the second device (Poliakov [0013), the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp (Poliakov Fig. 2, a locomizer user_1 record, the Examiner interprets the User ID as the client computing device identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual information of Namiot and Priness by including a locomizer check-in record as taught by Poliakov. The motivation would be to create an interest profile of the user which defines the scope of the user's interests by describing interaction of the user with one or more activities associated with one or more venues within a defined period of time (Poliakov [0010]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot in view of Priness, and further in view of Steiner (U.S. PGPUB No. 2012/0213404 A1).

As to claim 33, Namiot as modified by Priness teaches the system of claim 21 but fails to explicitly teach wherein the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time. However, Steiner teaches the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time (Steiner [0027], comparing two timestamps to determine if the difference is less than a threshold amount of time in order to perform an action (e.g., clustering items, Steiner [0033])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication of Namiot, Priness, and Poliakov by checking the difference between the timestamps of the two related items as taught by Steiner. The motivation would be to cluster the items based on the determination that the two items are of the same event (Steiner [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157